UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6546



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODERICK BLACK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-94-15)


Submitted:   June 24, 2004                    Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Black, Appellant Pro Se. Frank DeArmon Whitney, United
States Attorney, Rudolf A. Renfer, Jr., Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roderick   Black   appeals    the   district   court’s   order

dismissing without prejudice Black’s motion for a reduction in

sentence under 18 U.S.C. § 3582(c) (2000).       Black contends that he

is entitled to a reduction in sentence based upon Amendments 505

and 516 to the United States Sentencing Guidelines, which reduced

the upper limit of the Drug Quantity Table and became effective

November 1, 1995.     This claim was raised and rejected in Black’s

earlier § 3582 motion. Accordingly, we affirm the district court’s

order.*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




     *
      The district court construed Black’s § 3582(c) motion as a
motion filed under 28 U.S.C. § 2255 (2000), and dismissed it
without prejudice on the ground that it was successive. To the
extent that Black’s motion could be construed as a § 2255 motion,
relief would not be warranted because it would be successive.

                                 - 2 -